Name: Commission Regulation (EEC) No 1748/83 of 28 June 1983 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6 . 83 Official Journal of the European Communities No. L 171 /21 COMMISSION REGULATION (EEC) No 1748/83 of 28 June 1983 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto . Article 2 This Regulation shall enter into force on 4 July 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1253/83 (3), as amended by Regulation (EEC) No 1343/83 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1253/83 to the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7. 1980, p. 1 . (2) OJ No L 140 , 20 . 5 . 1982, p. 22 . (3) OJ No L 133, 21 . 5 . 1983, p. 26 . 4) OJ No L 139 , 28 . 5 . 1983 , p. 39 . No L 171 /22 29 . 6 . 83Official Journal of the European Communities ANNEX to the Commission Regulation of 28 June 1983 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 14 from 4 to 10 July 1983 (') Week No 15 from 11 to 17 July 1983 (') Week No 16 from 18 to 24 July 1983 0 Week No 17 from 25 to 31 July 1983 0 02.01 A IV b) 1 143,940 139,973 136,800 133,238 2 100,758 97,981 95,760 93,267 3 158,334 153,970 150,480 146,562 4 187,122 181,965 177,840 173,209 5 aa) 187,122 181,965 177,840 173,209 bb) 261,971 254,751 248,976 242,493 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82.